DETAILED ACTION
	This application has been examined. Claims 1-16 are pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Making Final
Applicant's arguments filed 10/8/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘a normal rate of incoming ecommerce order request traffic’ --  and  -- ‘ determining when the incoming ecommerce order request traffic at the system will exceed a safe level of operation’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
Maurer-Gupta-Afek disclosed (re. Claim 1,3) a second ecommerce server associated with an ecommerce system, (Maurer- Figure 1, Column 5 Lines 50-55, service provider server for consumer peak demand during holiday season) providing a full suite of ecommerce functions and configured for optimal performance at a normal rate of incoming ecommerce order request traffic, (Maurer-Column 16 Lines 55-60, obtaining estimated ordering/receiving quantity for each time period. This estimated quantity can be inputted to the ordering model tool 320 as a constraint on the ordering quantity per time period for all time periods until the demand peak demand time period )  
Maurer-Gupta-Afek disclosed (re. Claim 1,3) ‘a monitor  (Afek-Paragraph 342, statistical unit 16 monitors all the victim traffic that has passed the anti-spoofing authentication and was not stopped by the filter. The unit 16 samples and analyzes the traffic and identifies malicious sources (i.e., compromised sources), and provides operational rules for blocking the attack without disturbing innocent genuine traffic   )   for determining when the incoming ecommerce order request traffic (Maurer-Column 16 Lines 55-60, obtaining estimated ordering/receiving quantity for each time period. This estimated quantity can be inputted to the ordering model tool 320 as a constraint on the ordering quantity per time period for all time periods until the demand peak demand time period )  at the system will exceed a safe level of operation for any component of the system’  (Afek-Paragraph 27, recording network flow, server logs or the like to discern traffic volume, port number distribution, periodicity of requests, packet properties, IP geography, distribution of packet arrival/size, and/or other aspects of potential victim traffic when the victim or set of potential victims is/are not overloaded. Moreover, it can include monitoring these (or other) aspects of victim traffic at the onset or during an overload condition, Paragraph 32, a module for detecting termination of the overload condition )     --  and  -- ‘protect the ecommerce system during periods of very high incoming ecommerce order request traffic (Maurer-Column 16 Lines 55-60, obtaining estimated ordering/receiving quantity for each time period. This estimated quantity can be inputted to the ordering model tool 320 as a constraint on the ordering quantity per time period for all time periods until the demand peak demand time period )   in response to the monitor determining an unsafe level of operation ’  (Afek- Paragraph 324, Parameters that the statistical unit monitors in the stream of packets may include but are not limited to: the volume of a traffic from an attacking daemon )  --   and  -- ‘ a guard service server (Afek-Paragraph 292, guard machine implemented in a server )   logically placed in front of the victim e-commerce site in response to the monitor determining an unsafe level of operation ‘   (Afek-Paragraph 252-253, activation of protection upon suspecting that an overload traffic condition such as that an overload condition is occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), wherein a victim or another device alerts the guards G0-G3, such that all the traffic whose destination is the victim, from either outside the protected area that hosts the victim or from inside the protected area, is redirected to the guards )  

Regarding the USC 103 rejection, the Applicant presents the following argument(s) [in italics]:
… Gupta is also taking all actions on the prediction of high demand already made. The monitor of claim 1 acts in the present (i.e. when the incoming ecommerce order request exceeds a safe level). In the combination of Mauer-Gupta-Afek a predictive model is used and the system is already configured to handle the predicted amount of incoming order request traffic...  
The Examiner respectfully disagrees with the Applicant.
The Applicant Remarks appear to imply wherein the prior art of Maurer-Gupta-Afek is limited to a predicted fixed/static demand quantity over a period of time.  The Examiner does not agree with the Applicant characterization of the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Afek Paragraph 27 disclosed recording network flow, server logs or the like to discern traffic volume, port number distribution, periodicity of requests, packet properties, IP geography, distribution of packet arrival/size, and/or other aspects of potential victim traffic when the victim or set of potential victims is/are not overloaded. Moreover, it can include monitoring these (or other) aspects of victim traffic at the onset or during an overload condition. Afek Paragraph 32 disclosed a module for detecting termination of the overload condition.    

in italics]:
… In the combination of Mauer-Gupta-Afek the configuration already includes the “third server” based on the future prediction. In fact, the configuration in the combination is placed in the configuration to prevent such an unsafe condition. ...  
The Examiner respectfully disagrees with the Applicant.
The Applicant Remarks appear to imply wherein the prior art of Maurer-Gupta-Afek is limited to a predicted fixed/static demand quantity over a period of time.  The Examiner does not agree with the Applicant characterization of the prior art.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Afek Paragraph 27 disclosed recording network flow, server logs or the like to discern traffic volume, port number distribution, periodicity of requests, packet properties, IP geography, distribution of packet arrival/size, and/or other aspects of potential victim traffic when the victim or set of potential victims is/are not overloaded. Moreover, it can include monitoring these (or other) aspects of victim traffic at the onset or during an overload condition. Afek Paragraph 32 disclosed a module for detecting termination of the overload condition.    


Regarding the USC 103 rejection, the Applicant presents the following argument(s) [in italics]:
… restricting the user to the allotted time in order to meter incoming ecommerce order request traffic into the ecommerce system at an acceptable rate. There is no disclosure in the Mauer-Gupta-Afek references of this last element of the claim. The Examiner indicates that the last element is in Gupta, however, Gupta lists a number of distribution schemes used by the distribution type designator 514 but ..at no time is the user restricted to an allotted time.  ...  
The Examiner respectfully disagrees with the Applicant.
Gupta disclosed (re. Claim 1,3) ‘restricting the user to the allotted time in order to meter high incoming ecommerce order request traffic into the ecommerce system (Gupta-Figure 3,Column 9 Lines 50-65, assigning or distributing purchased items to the mobile users may be employed, such as a first come, first served method , Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512  )   at an acceptable rate to protect the ecommerce system’   (Gupta-Column 3 Lines 1-5, Items may be purchased on behalf of the customers by employing one or more host robots (bots), which may process transactions automatically at a predetermined rate to minimize disrupting an order system used to process transactions of the items. For example, each of the host bots can be throttled to reduce the rate of ordering a specified threshold (e.g., one order per second, one order per minute, )
limits 508 may include a quantity limit 510  is equivalent to the claim limitation regarding “a distribution algorithm to  determine the number of  times that the users may access the ecommerce system to place an order”.
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a period limit 512 is equivalent to the claim limitation regarding ‘ restricting the user to the allotted time’.


Regarding the USC 103 rejection, the Applicant presents the following argument(s) [in italics]:
… Afek et al. also has nothing to do with ecommerce orders or transactions but detects spoofing (invalid orders or transactions). Afek et al. combats distributed denial of service (DDos) attacks. When invalid traffic is detected related to an attack, the bad traffic cast aside. The invention of claim 1 deals with all incoming ecommerce order traffic. ...  
The Examiner respectfully disagrees with the Applicant.
The Examiner notes wherein Maurer disclosed ‘handling a consumer demand peak, such as one observed during a holiday season’ which is equivalent to a very high amount of incoming ecommerce order traffic.  
 
The Examiner notes wherein Afek Paragraph 252 disclosed detecting an overload traffic condition such as a DDoS attack is being mounted on it or that an Afek is not limited to only monitoring spoofs or hacks. Afek Paragraph 306 disclosed wherein traffic that has neither been identified as malicious nor has been processed on behalf of the victim (e.g., by the guard or other node) is passed on to the victim. Still, to ensure that no denial-of-service attack goes unnoticed, the guard 10' throttles the amount of traffic passed on to the victim. That is, only a certain amount of traffic is allowed to be passed on from each guard to the victim. Thus, regardless of whether an DDoS attack is being mounted, an activated guard prevents an traffic overload condition at the victim node.

 
 Regarding the USC 103 rejection, the Applicant presents the following argument(s) [in italics]:
… Maurer did not disclose a third server placed logically in front of an ecommerce server..  
The Examiner respectfully disagrees with the Applicant.
Maurer is not relied upon to disclose a third server placed logically in front of an ecommerce server.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
to protect the ecommerce system during periods of very high traffic. (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130 )

Regarding the USC 103 rejection, the Applicant presents the following argument(s) [in italics]:
…   Maurer also did not disclose an ecommerce system. Maurer is not concerned with protecting an ecommerce system, but instead is directed to adaptive control of the inventory. The capacity Maurer addresses is inventory capacity, not the capacity of the ecommerce system itself. The system of Maurer has nothing to do with the details of fulfilling individual orders for items but is an inventory management system. So, it fails to teach the ecommerce system/second server. …
The Examiner respectfully disagrees with the Applicant.
The Examiner notes that the Maurer inventory management system is implemented for managing items for sale in an electronic marketplace.  Maurer Column 3 Lines 30-50 disclosed a category of items offered at a network-based resource of a service provider and inventoried at an inventory associated with the service provider, wherein the said inventory is a physical or virtual warehouse operated by the service provider, by a seller, or by a third party entity. 
Maurer disclosed (re. Claim 1) a second server associated with an ecommerce system, (Maurer- Figure 1, Column 5 Lines 50-55, service provider server for consumer peak demand during holiday season) providing a full suite of ecommerce functions and configured for optimal performance at a normal rate of traffic, (Maurer- Column 3 Lines 30-50,a category of items offered at a network-based resource of a service provider and inventoried at an inventory associated with the service provider, wherein the said inventory is a physical or virtual warehouse operated by the service provider, by a seller, or by a third party entity, Column 5 Lines 25-30, Each of the suppliers 230A-N may be a seller, reseller, retailer, merchant, manufacturer, vendor, and/or another entity involved in providing items of a same item category or of different item categories )  
 
 
Priority
	 This application claims benefits of priority from Provisional Application 62/193911 filed July 17, 2015. 
 	The effective date of the claims described in this application is July 17, 2015.

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US Patent 9805402) further in view of Gupta (US Patent 8255288) further in view of Afek (USPGPUB 2002/0083175).

In regard to Claim 1
Maurer Column 7 Lines 10-15, Column 7 Lines 30-45 disclosed wherein inventory management system 210 having an adaptive capacity control tool 310 and an ordering model tool 320 for handling a consumer demand peak, such as one observed during a holiday season. 
The Examiner notes that the Maurer inventory management system is implemented for managing items for sale in an electronic marketplace.  Maurer Column 3 Lines 30-50 disclosed a category of items offered at a network-based resource of a service provider and inventoried at an inventory associated with the service provider, wherein the said inventory is a physical or virtual warehouse operated by the service provider, by a seller, or by a third party entity. 

inventory management system 210 having an adaptive capacity control tool 310 and an ordering model tool 320 for handling a consumer demand peak, such as one observed during a holiday season )  the system comprising: 
a first website server associated with a website selling products or services of high demand, (Maurer- Figure 1, Column 5 Lines 50-55, Column 7 Lines 10-15, supplier server for consumer peak demand during holiday season ) the server comprising a processor, memory, and computer instructions stored in memory which when executed by the processor perform the functions of offering products or services for purchase; 
a second ecommerce server associated with an ecommerce system, (Maurer- Figure 1, Column 5 Lines 50-55, service provider server for consumer peak demand during holiday season) providing a full suite of ecommerce functions and configured for optimal performance at a normal rate (Maurer-Column 16 Lines 55-60, obtaining estimated ordering/receiving quantity for each time period. This estimated quantity can be inputted to the ordering model tool 320 as a constraint on the ordering quantity per time period for all time periods until the demand peak demand time period )   of incoming ecommerce order request traffic, (Maurer-Column 3 Lines 30-50,a category of items offered at a network-based resource of a service provider and inventoried at an inventory associated with the service provider, wherein the said inventory is a physical or virtual warehouse operated by the service provider, by a seller, or by a third party entity, Column 5 Lines 25-30, Each of the suppliers 230A-N may be a seller, reseller, retailer, merchant, manufacturer, vendor, and/or another entity involved in providing items of a same item category or of different item categories )  the server comprising a processor, memory, and computer instructions stored in memory which when executed by the processor perform the functions of the ecommerce system. 
While Maurer substantially disclosed the claimed invention Maurer did not disclose (re. Claim 1) a third server associated with a distribution service logically placed in front of the second ecommerce server of the ecommerce system to protect the ecommerce system during periods of very high incoming ecommerce order request traffic , the third server comprising a processor, memory, and computer instructions stored in memory which when executed by the processor perform the method of metering traffic to the ecommerce system by: receiving requests from a large number of users, the requests indicating user interest in purchasing a product for which expected traffic may exceed the performance limits of the second ecommerce server; capturing request information and subjecting it to preliminary processing; employing a distribution algorithm to determine the number and time that the users may access the ecommerce system to place an order; restricting the user to the allotted time in order to meter traffic into the ecommerce system at an acceptable rate to protect the ecommerce system. 
While Maurer substantially disclosed the claimed invention Maurer did not disclose (re. Claim 1,3)   ‘a monitor for determining when the traffic at the system will exceed a safe level of operation for any component of the system’ --  and  -- ‘protect the ecommerce system during periods of very high incoming ecommerce order request traffic  in response to the monitor determining an unsafe level of operation ’   --   and  -- ‘ a third server  logically placed in front of the second ecommerce server of the ecommerce system  in response to the monitor determining an unsafe level of operation ‘   

Gupta disclosed merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130.
Gupta disclosed (re. Claim 1) a server associated with a distribution service logically placed in front of the second ecommerce server of the ecommerce system to protect the ecommerce system during periods of very high incoming ecommerce order request traffic ,(Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130 , Column 3 Lines 1-5, Items may be purchased on behalf of the customers by employing one or more host robots (bots), which may process transactions automatically at a predetermined rate to minimize disrupting an order system used to process transactions of the items. For example, each of the host bots can be throttled to reduce the rate of ordering a specified threshold (e.g., one order per second, one order per minute, Column 8 Lines 35-40, host bots may be configured to make purchases at a predetermined rate that minimizes or avoids disruption to an order system)  the third server comprising a processor, memory, and computer instructions 
 receiving requests from a large number of users,(Gupta-Column 4 Lines 1-5, enable the user to request to participate in a high demand sale )  the requests indicating user interest in purchasing a product for which expected traffic may exceed the performance limits of the second ecommerce server; (Gupta-Column 8 Lines 15-20 , host may receive an opt-in request from the mobile user 114 that indicates the mobile user would like to participate in the high demand sale ) capturing request information and subjecting it to preliminary processing; (Gupta-Figure 3,Column 5 Lines 50-55, merchant may provide options to enable the users sign up ,  Column 8 Lines 15-20 , host may receive an opt-in request from the mobile user 114 that indicates the mobile user would like to participate in the high demand sale. The host may then verify the eligibility of the mobile user at 316. For example, the host 106 may verify the user has not reached or exceeded any quantity limits included in the high demand sale, such as by participating in a previous sale of the item 112 )   employing a distribution algorithm to determine the number and time that the users may access the ecommerce system to place a ecommerce order order;  (Gupta-Figure 3,Column 9 Lines 50-65, assigning or distributing purchased items to the mobile users may be employed, such as a first come, first served method , Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512  )  restricting the user to the allotted time in order to meter traffic (Gupta-Column 8 Lines 40-45, host bots may not make all possible purchases at one moment in time, but instead they may spread the purchases request over a period of time    )   into the assigning or distributing purchased items to the mobile users may be employed, such as a first come, first served method , Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512 , Column 8 Lines 35-40, host bots may be configured to make purchases at a predetermined rate that minimizes or avoids disruption to an order system )  
Maurer and Gupta are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gupta into Maurer.  The motivation for the said combination would have been to implement a high demand sale processing module 130 to verify the mobile user's eligibility to participate in a sale, such as by accessing the user accounts 126 or conducting other verifications, ensuring item purchase limits have not been reached or exceeded, and that the mobile user has complied with any other applicable rules.(Gupta-Column 4 Lines 55-65)
 Maurer-Gupta disclosed (re. Claim 1,3) ‘logically placing a distribution service system in front of the second ecommerce server of the ecommerce system during a period of high incoming ecommerce order request traffic ’ (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130 )  and  ‘restricting the user to the allotted time in order to meter ecommerce order  traffic into the ecommerce system (Gupta-Figure 3,Column 9 Lines 50-65, assigning or distributing purchased items to the mobile users may be employed, such as a first come, first served method , Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512  )   at an acceptable rate to protect the ecommerce system’   (Gupta-Column 3 Lines 1-5, Items may be purchased on behalf of the customers by employing one or more host robots (bots), which may process transactions automatically at a predetermined rate to minimize disrupting an order system used to process transactions of the items. For example, each of the host bots can be throttled to reduce the rate of ordering a specified threshold (e.g., one order per second, one order per minute, )
 Maurer-Gupta-Afek disclosed (re. Claim 1,3) logically placing a third server associated with a distribution service system in front of the ecommerce system to protect the ecommerce system during a period of high incoming ecommerce order request traffic ’ (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130, Column 8 Lines 35-40, host bots may be configured to make purchases at a predetermined rate that minimizes or avoids disruption to an order system )  
While Maurer-Gupta substantially disclosed the claimed invention Maurer-Gupta did not disclose (re. Claim 1,3)   ‘a monitor for determining when the traffic at the system will exceed a safe level of operation for any component of the system’ --  and  -- ‘protect the ecommerce system during periods of very high traffic in response to the monitor determining an unsafe level of operation ’   --   and  -- ‘ a third server   logically placed in front of the second ecommerce server of the ecommerce system  in response to the monitor determining an unsafe level of operation ‘   

Afek disclosed (re. Claim 1,3) ‘a monitor  (Afek-Paragraph 342, statistical unit 16 monitors all the victim traffic that has passed the anti-spoofing authentication and was not stopped by the filter. The unit 16 samples and analyzes the traffic and identifies malicious sources (i.e., compromised sources), and provides operational rules for blocking the attack without disturbing innocent genuine traffic   )   for determining when the traffic at the system will exceed a safe level of operation for any component of the system’  (Afek-Paragraph 27, recording network flow, server logs or the like to discern traffic volume, port number distribution, periodicity of requests, packet properties, IP geography, distribution of packet arrival/size, and/or other aspects of potential victim traffic when the victim or set of potential victims is/are not overloaded. Moreover, it can include monitoring these (or other) aspects of victim traffic at the onset or during an overload condition, Paragraph 32, a module for detecting termination of the overload condition )     --  and  -- ‘protect the ecommerce system during periods of very high incoming ecommerce order request traffic  in response to the monitor determining an unsafe level of operation ’  (Afek- Paragraph 324, Parameters that the statistical unit monitors in the stream of packets may include but are not limited to: the volume of a traffic from an attacking daemon )  --   and  -- ‘ a guard service server (Afek-guard machine implemented in a server )   logically placed in front of the victim e-commerce site in response to the monitor determining an unsafe level of operation ‘   (Afek-Paragraph 252-253, activation of protection upon suspecting that an overload traffic condition such as that an overload condition is occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), wherein a victim or another device alerts the guards G0-G3, such that all the traffic whose destination is the victim, from either outside the protected area that hosts the victim or from inside the protected area, is redirected to the guards )  
Maurer, Gupta and Afek are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Afek into Maurer-Gupta.  The motivation for the said combination would have been to implement a diversion mechanism for protecting servers, sites and other elements of networks wherein a diversion method includes modifying such a traffic to direct or redirect it to an alternate URL associated with the victim in order to provide fault tolerant protection/diversion mechanism. The guards are placed in such a way that no failure in a guard can disrupt the normal operation of the network. That is, the guards may at worst do nothing but, in any event, they do not degrade the network performances more than it would otherwise be in either normal operation or during an attack (Afek-Paragraph 22,Paragraph 278)
The Examiner notes that in the context of Maurer-Gupta-Afek it would have been obvious to implement the Gupta host 106 in the manner disclosed by Afek, so that the in response to the monitor determining an unsafe level of operation as disclosed by Afek.
Maurer-Gupta-Afek disclosed (re. Claim 1,3) a third server associated with a distribution service logically placed in front of the second ecommerce server of the ecommerce system (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130, Column 8 Lines 35-40, host bots may be configured to make purchases at a predetermined rate that minimizes or avoids disruption to an order system )    to protect the ecommerce system during periods of very high incoming ecommerce order request traffic  in response to the monitor determining an unsafe level of operation (Afek-Paragraph 252-253, activation of protection upon suspecting that an overload traffic condition such as that an overload condition is occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), wherein a victim or another device alerts the guards G0-G3, such that all the traffic whose destination is the victim, from either outside the protected area that hosts the victim or from inside the protected area, is redirected to the guards )

Maurer-Gupta-Afek disclosed (re. Claim 1,3) a second ecommerce server associated with an ecommerce system, (Maurer- Figure 1, Column 5 Lines 50-55, service provider server for consumer peak demand during holiday season) providing a full suite of ecommerce functions and configured for optimal performance at a normal rate of incoming ecommerce order request traffic, (Maurer-Column 16 Lines , obtaining estimated ordering/receiving quantity for each time period. This estimated quantity can be inputted to the ordering model tool 320 as a constraint on the ordering quantity per time period for all time periods until the demand peak demand time period )  
Maurer-Gupta-Afek disclosed (re. Claim 1,3) ‘a monitor  (Afek-Paragraph 342, statistical unit 16 monitors all the victim traffic that has passed the anti-spoofing authentication and was not stopped by the filter. The unit 16 samples and analyzes the traffic and identifies malicious sources (i.e., compromised sources), and provides operational rules for blocking the attack without disturbing innocent genuine traffic   )   for determining when the incoming ecommerce order request traffic (Maurer-Column 16 Lines 55-60, obtaining estimated ordering/receiving quantity for each time period. This estimated quantity can be inputted to the ordering model tool 320 as a constraint on the ordering quantity per time period for all time periods until the demand peak demand time period )  at the system will exceed a safe level of operation for any component of the system’  (Afek-Paragraph 27, recording network flow, server logs or the like to discern traffic volume, port number distribution, periodicity of requests, packet properties, IP geography, distribution of packet arrival/size, and/or other aspects of potential victim traffic when the victim or set of potential victims is/are not overloaded. Moreover, it can include monitoring these (or other) aspects of victim traffic at the onset or during an overload condition, Paragraph 32, a module for detecting termination of the overload condition )     --  and  -- ‘protect the ecommerce system during periods of very high incoming ecommerce order request traffic (Maurer-Column 16 Lines 55-60, obtaining estimated ordering/receiving quantity for each time period. This estimated quantity can be inputted to the ordering model tool 320 as a constraint on the ordering quantity per time period for all time periods until the demand peak demand time period )   in response to the monitor determining an unsafe level of operation ’  (Afek- Paragraph 324, Parameters that the statistical unit monitors in the stream of packets may include but are not limited to: the volume of a traffic from an attacking daemon )  --   and  -- ‘ a guard service server (Afek-Paragraph 292, guard machine implemented in a server )   logically placed in front of the victim e-commerce site in response to the monitor determining an unsafe level of operation ‘   (Afek-Paragraph 252-253, activation of protection upon suspecting that an overload traffic condition such as that an overload condition is occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), wherein a victim or another device alerts the guards G0-G3, such that all the traffic whose destination is the victim, from either outside the protected area that hosts the victim or from inside the protected area, is redirected to the guards )  
 	 In regard to Claim 3
Claim 3 (re. method) recites substantially similar claim limitations as Claim 1.  Claim 3 is rejected on the same basis as Claim 1.
In regard to Claim 13
Claim 13 (re. system) recites substantially similar claim limitations as Claim 1.  Claim 13 is rejected on the same basis as Claim 1.
supplier server for consumer peak demand during holiday season )
a second server associated with an ecommerce system, (Maurer- Figure 1, Column 5 Lines 50-55, service provider server for consumer peak demand during holiday season)  and 
a third server associated with a distribution service. (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130 ……The host 106 may include one or more servers 110(1), . . . , 110(M) arranged in one or more available server configurations, perhaps as a server farm.)

In regard to Claim 11 	  Maurer-Gupta-Afek disclosed (re. Claim 11) wherein the third server determines a rate at which orders may be placed in order to maintain an acceptable level of traffic hitting the ecommerce system. (Gupta-Column 3 Lines 1-5, Items may be purchased on behalf of the customers by employing one or more host robots (bots), which may process transactions automatically at a predetermined rate to minimize disrupting an order system used to process transactions of the items. For example, each of the host bots can be throttled to reduce the rate of ordering a specified threshold (e.g., one order per second, one order per minute, )
In regard to Claim 12 	  Maurer-Gupta-Afek disclosed (re. Claim 12) wherein the distribution service is operatively configured to monitor the traffic approaching the ecommerce system, the distribution service system being activated logically in front of the ecommerce system when the expected traffic received by the ecommerce system is greater than a desired level. (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130 )  

Claim 2,5,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US Patent 9805402) further in view of Gupta (US Patent 8255288) further in view of Afek (USPGPUB 2002/0083175) further in view of Marsa (US Patent 8561184).
 In regard to Claim 2 	Maurer-Gupta-Afek disclosed (re. Claim 2) where the second server further comprises a fraud module accessible to the third server in order to perform preliminary processing related to fraud. (Gupta-Column 8 Lines 20-30,  host 106 may verify the user account 126 of the mobile user 114 is valid. The validation operation  prevent bots from spoofing the host 106 and making multiple purchases of the item 112 on behalf of the reseller , Column 8 Lines 15-20 ,   host may then verify the eligibility of the mobile user at 316. For example, the host 106 may verify the user has not reached or exceeded any quantity limits included in the high demand sale, such as by participating in a previous sale of the item 112   ) 

Marsa Column 8 Lines 40-50 disclosed fraud detection software 400 running on one or more server machines.
Marsa disclosed (re. Claim 2) where the second server further comprises a fraud module (Marsa-Column 8 Lines 40-50,fraud detection software 400 running on one or more server machines ) 
Maurer,Gupta and Marsa are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Marsa into Maurer-Gupta.  The motivation for the said combination would have been to implement a network analyzer for analyzing potentially colluding entities. (Marsa-Column 9 Lines 40-45)
	 In regard to Claim 5 	Maurer-Gupta-Afek disclosed (re. Claim 5) wherein the distribution service is operatively configured to monitor inventory (Gupta-Column 8 Lines 45-60, twenty of the items 112 may be offered for sale in the high demand sale…when the inventory is exhausted, the host bots may have purchased a portion of the initial inventory (i.e., twenty items in inventory in this example) while the other portion of the inventory may be purchased by the other users 116  )

Marsa disclosed (re. Claim 5) monitoring the traffic approaching the ecommerce system. (Marsa-Column 2 Lines 15-20, Column 15 Lines 20-25,detect and block bad traffic in real time and improve traffic quality ) 
Maurer,Gupta and Marsa are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the invention it would have been obvious to combine Marsa into Maurer-Gupta.  The motivation for the said combination would have been to implement a network analyzer for analyzing potentially colluding entities. (Marsa-Column 9 Lines 40-45)

In regard to Claim 8 	While Maurer-Gupta-Afek substantially disclosed the claimed invention Maurer-Gupta-Afek did not disclose Maurer-Gupta-Afek disclosed (re. Claim 8) further comprising checking the requests for fraud at the ecommerce system.
Marsa disclosed (re. Claim 8) further comprising checking the requests for fraud at the ecommerce system.(Marsa-Column 9 Lines 15-25 , fraud detection system 400 may operate to analyze client file 215, construct representations of entities contained in client file 215, perform clustering on the representations thus constructed, identify IP addresses that might indicate potential collusion, and send block list 220 containing the identified IP addresses to client site 210)


Claim 4,6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US Patent 9805402) further in view of Gupta (US Patent 8255288) further in view of Afek (USPGPUB 2002/0083175) further in view of Douglas (USPGPUB 2014/0025535).	 In regard to Claim 4 	Maurer-Gupta-Afek disclosed (re. Claim 4) wherein preliminary processing includes doing a preliminary fraud evaluation. (Gupta-Column 8 Lines 20-30,  host 106 may verify the user account 126 of the mobile user 114 is valid. The validation operation prevent bots from spoofing the host 106 and making multiple purchases of the item 112 on behalf of the reseller )
While Maurer-Gupta-Afek substantially disclosed the claimed invention Maurer-Gupta-Afek did not disclose (re. Claim 4) wherein preliminary processing includes removing duplicate records.
Douglas Paragraph 47 disclosed business rules applied to order processing, wherein duplicate order are rejected.
business rules applied to order processing, wherein duplicate order are rejected ) 
Maurer,Gupta and Douglas are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Douglas into Maurer-Gupta.  The motivation for the said combination would have been to implement an asynchronous system that separates the tasks of submitting and processing that has an opportunity to execute any custom business rules the publisher/reseller might have around purchase limits, and other restrictions. (Douglas-Paragraph 38)
In regard to Claim 6 	While Maurer-Gupta-Afek substantially disclosed the claimed invention Maurer-Gupta-Afek did not disclose (re. Claim 6) wherein the distribution service is operatively configured to monitor the traffic approaching the ecommerce system and wherein the distribution service system being installed logically in front of the ecommerce system when the expected traffic received   by the ecommerce system is greater than desired.

Douglas disclosed (re. Claim 6) wherein the distribution service is operatively configured to monitor the traffic approaching the ecommerce system (Douglas-Paragraph 23, ability to scale out capacity by fast-provisioning order-taking servers can help to ensure that the user-experience goals are met by dynamically adjusting the server footprint based on actual experienced traffic )  wherein the  ability to scale out capacity by fast-provisioning order-taking servers can help to ensure that the user-experience goals are met by dynamically adjusting the server footprint based on actual experienced traffic, Paragraph 30, create sufficient temporary resources to accommodate the high volume period, and relinquish those resources when they are no longer required )  
Maurer,Gupta and Douglas are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the invention it would have been obvious to combine Douglas into Maurer-Gupta.  The motivation for the said combination would have been to implement an asynchronous system that separates the tasks of submitting and processing that has an opportunity to execute any custom business rules the publisher/reseller might have around purchase limits, and other restrictions. (Douglas-Paragraph 38)

 In regard to Claim 7 	While Maurer-Gupta-Afek substantially disclosed the claimed invention Maurer-Gupta-Afek did not disclose (re. Claim 7) filtering the requests at the ecommerce system.
Douglas disclosed (re. Claim 7) filtering the requests at the ecommerce system. (Douglas-Paragraph 47, business rules applied to order processing, wherein duplicate order are rejected … remaining orders are further filtered to apply all remaining business rules)
Maurer,Gupta and Douglas are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the invention it would have been obvious to combine Douglas into Maurer-Gupta.  The motivation for the said combination would have been to implement an asynchronous system that separates the tasks of submitting and processing that has an opportunity to execute any custom business rules the publisher/reseller might have around purchase limits, and other restrictions. (Douglas-Paragraph 38)
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US Patent 9805402) further in view of Gupta (US Patent 8255288) further in view of Afek (USPGPUB 2002/0083175) further in view of Vines (US Patent 10326789).
In regard to Claim 9 	  Maurer-Gupta-Afek disclosed (re. Claim 9) monitoring traffic directed toward the second ecommerce server, (Maurer- Figure 1, Column 5 Lines 50-55, service provider server for consumer peak demand during holiday season)  the ecommerce system directing traffic to the third server.(Gupta-merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102 via the computing devices 104…The host 106 may include one or more servers 110(1), . . . , 110(M) arranged in one or more available server configurations, perhaps as a server farm. ) 

While Maurer-Gupta-Afek substantially disclosed the claimed invention Maurer-Gupta-Afek did not disclose (re. Claim 9) an ecommerce load balancer that monitors traffic directed toward the second ecommerce server and directing traffic to the third server in response to the ecommerce load balancer detecting traffic rates higher than the normal rate of traffic which may compromise the integrity of the second ecommerce server.
Vines Column 10 Lines 5-15 disclosed wherein the Bot detection service 138 provides a distributed processing service in which one or more processors may be operated in parallel to perform the various related functions and operations. For example, one proxy service (112 in FIG. 1A) may convey various HTTP requests to the Bot detection service 138. A HTTP request/traffic manager module 164 routes the various HTTP requests to a select Bot confidence module 140-142. For example, the HTTP request may be routed between various Bot confidence modules 140-142 based on available processing bandwidth for the individual Bot confidence module 140-142.  The Bot detection services may be utilized to protect e-commerce servers, such as by locating the Bot detection service at a front end of an e-commerce service. For example, when e-commerce services offer single service deals (e.g. lightning deals), the Bot detection service may be utilized to ensure that only human users take advantage of the single service deals. Optionally, the proxy service 112 may be integrated (e.g. implemented upon a common server) with the Bot detection service 118
Vines disclosed (re. Claim 9) an ecommerce load balancer that monitors traffic directed toward the second ecommerce server, (Vines- Column 10 Lines 5-15,  proxy service (112 in FIG. 1A) may convey various HTTP requests to the Bot detection service 138  , Column 4 Lines 45-50 ,   the proxy service 112 may be integrated (e.g. implemented upon a common server) with the Bot detection service 118 , Column 20 Lines 1-5 , The Bot detection services may be utilized to protect e-commerce servers, such as by locating the Bot detection service at a front end of an e-commerce service)   , the said ecommerce load balancer detecting traffic rates higher than the normal rate of traffic which may compromise the integrity of the second ecommerce server.(Vines- if a user agent accesses a network resource or website site multiple times in a very short duration (e.g., ten times per second), this may be considered a trait that diverges from normal human traffic behavior and is highly indicative of Bot traffic behavior ) 
Maurer,Gupta and Vines are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Vines into Maurer-Gupta.  The motivation for the said combination would have been to implement a Bot confidence module 120 that analyzes all or at least a portion of incoming requests directed to static or dynamic webpages, websites and Web applications.
Maurer-Gupta-Vines disclosed (re. Claim 9) an ecommerce load balancer that monitors traffic directed toward the second ecommerce server (Vines- Column 10 Lines 5-15,  proxy service (112 in FIG. 1A) may convey various HTTP requests to the Bot detection service 138  , Column 4 Lines 45-50 ,   the proxy service 112 may be integrated (e.g. implemented upon a common server) with the Bot detection service 118 , Column 20 Lines 1-5 , The Bot detection services may be utilized to protect e-commerce servers, such as by locating the Bot detection service at a front end of an e-commerce service)   and directing traffic to the third server (Gupta-merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102 via the computing devices 104…The host 106 may include one or more servers 110(1), . . . , 110(M) arranged in one or more available server configurations, perhaps as a server farm. )  in response to the ecommerce load balancer detecting traffic rates higher than the normal rate of traffic which may compromise the integrity of the second ecommerce server. (Vines- if a user agent accesses a network resource or website site multiple times in a very short duration (e.g., ten times per second), this may be considered a trait that diverges from normal human traffic behavior and is highly indicative of Bot traffic behavior )
In regard to Claim 10 	 Maurer-Gupta-Vines disclosed (re. Claim 10) an ecommerce load balancer that monitors traffic directed toward the second ecommerce server, (Vines- Column 10 Lines 5-15,  proxy service (112 in FIG. 1A) may convey various HTTP requests to the Bot detection service 138  , Column 4 Lines 45-50 ,   the proxy service 112 may be integrated (e.g. implemented upon a common server) with the Bot detection service 118 , Column 20 Lines 1-5 , The Bot detection services may be utilized to protect e-commerce servers, such as by locating the Bot detection service at a front end of an e-commerce service)   the ecommerce system directing traffic to the third server (Gupta-merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102 via the computing devices 104…The host 106 may include one or more servers 110(1), . . . , 110(M) arranged in one or more available server configurations, perhaps as a server farm. )   in response to the ecommerce load balancer detecting traffic rates higher than the normal rate of traffic which may compromise the user experience. (Vines- if a user agent accesses a network resource or website site multiple times in a very short duration (e.g., ten times per second), this may be considered a trait that diverges from normal human traffic behavior and is highly indicative of Bot traffic behavior )
 
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US Patent 9805402) further in view of Gupta (US Patent 8255288) further in view of Afek (USPGPUB 2002/0083175) further in view of Brabec (USPGPUB 2014/0188668).
	 In regard to Claim 14 	While Maurer-Gupta-Afek substantially disclosed the claimed invention Maurer-Gupta-Afek did not disclose (re. Claim 14) where the distribution service further comprises a priority queue of requests based on a time stamp.
Brabec Paragraph 15 disclosed wherein the check-out module 110 submits the order to the order processing system 112 and determines whether the order is successfully completed, the order is delayed, or the order is failed.  In the event that the order is failed, the check-out module 110 updates the database to indicate a pending 
Brabec disclosed (re. Claim 14) where the distribution service further comprises a priority queue of requests based on a time stamp.( Brabec-Paragraph 15, an order resubmission queue of an order recovery engine 114… A resubmission order includes all of the same order information as the original (but failed) order, but with a time-stamp or other information that may be used to route or prioritize the resubmission order) 

Maurer, Gupta and Brabec are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Brabec into Maurer-Gupta.  The motivation for the said combination would have been to implement an order resubmission queue resulting in fewer lost orders in the event of order processing failure or delay.(Brabec-Paragraph 16)
 In regard to Claim 15 	Maurer-Gupta-Afek-Brabec disclosed (re. Claim 15) where the distribution service system receives requests from a large number of users, associates a time stamp with the received requests, and maintains a priority queue of requests based on an order resubmission queue of an order recovery engine 114… A resubmission order includes all of the same order information as the original (but failed) order, but with a time-stamp or other information that may be used to route or prioritize the resubmission order)
In regard to Claim 16 	Maurer-Gupta-Afek-Brabec disclosed (re. Claim 16)  where receiving requests from a large number of users includes associating a time stamp with the received requests, and maintaining a priority queue of requests based on the time stamp.(Brabec-Paragraph 15, an order resubmission queue of an order recovery engine 114… A resubmission order includes all of the same order information as the original (but failed) order, but with a time-stamp or other information that may be used to route or prioritize the resubmission order)

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444